Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-4, & 13are objected to because of the following informalities:  
Claims 1, 3-4, & 13, all use the word “predefinable” which is not a proper word with known meaning in the English language. The applicant is welcome to be their own lexicographer, however, the meaning of this word must be clearly defined or else correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear as to how “states of charge,…roadway gradients,…or temperatures” can be “predefined by…electric travel characteristic curves”. For the purpose of art rejection, the examiner interprets the claim in light of the instant paragraph 19 in which the curves are predefined for SOC’s, gradients, or temperatures.
	Claims 6-7 are similar to claim 5 and are rejected using the same rationale.
	Claim 12 is rejected on the basis that it is dependent on rejected claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Felsch; Christian et al. (US PGPub 20180319389) in view of Mansour; Mohamad et al. (US PGPub 20160304086).
Regarding claim 1, Felsch teaches:
An operating method for a power train of a hybrid vehicle having an internal combustion engine, an electric drive machine and a rechargeable electric energy storage unit configured to supply the electric drive machine with energy, the method comprising the acts: (Paragraph 11: "a hybrid vehicle that comprises an internal combustion engine, a first electric machine, a second electric machine and a battery," Further Paragraph 19: "whereby the second electric machine draws electrical energy from the battery" Further Paragraph 31: "The electrical energy in the battery can be charged by operating the first electric machine in the generative mode, when it is being mechanically powered by the internal combustion engine.")
controlling the power train in a zero emission mode in which the internal combustion engine is deactivated and in which the electric drive machine serves to drive the hybrid vehicle, and in an emission mode in which the internal combustion engine is operated in a fired operation; (Paragraph 77: "purely electric mode of operation (EV operation) is implemented in a range 59 and in a range 60, while the serial hybrid mode of operation (serial operation) is implemented in a range 61, and the parallel hybrid mode of operation (parallel mode of operation) is implemented in a range 63." Abstract: "a parallel boost hybrid operation in which the internal combustion engine...brings about a drive torque")
…
a starting command for the internal combustion engine; and blocking the change of operating mode from the zero emission mode into the emission mode for one of a predefinable delay time, a predefinable quantity of energy extracted from the electric "the transition to the serial hybrid mode of operation at power demands that are in an intermediate range (range 73 in FIG. 5) and that are greater than the threshold for the internal combustion engine (for example, threshold 71 in FIG. 7) and smaller than the system full load (for instance, smaller than the threshold 69 for the parallel hybrid mode of operation of the parallel boost hybrid mode of operation) can be made with a delay via an energy integral and/or time integral,...According to embodiments of the present invention, the change over to the serial hybrid mode of operation can be made as soon as the amount of energy drawn from the battery 13 or 213 (via the time-integrated power drawing from the battery) in order to deliver the required systemic torque exceeds a given limit value...According to another embodiment of the present invention, the change over to the serial hybrid mode of operation can be made as soon as the duration of the systemic power demand, which is greater than the threshold for the internal combustion engine (for instance, the threshold 71 in FIG. 5) and smaller than the system full load (for example, the threshold 69 for the parallel hybrid mode of operation in FIG. 5) exceeds a given limit value." While Felsch teaches

While it could be reasonably deduced, Felsch does not explicitly teach:
determining, for a system initiated change of operating mode from the zero emission mode into the emission mode,
However, in the same field of endeavor, Mansour teaches:
determining, for a system initiated change of operating mode from the zero emission mode into the emission mode, (Paragraph 5: "the controller is configured to delay the engine start in response to the engine being off, the power request exceeding the engine-start threshold, and a battery state of charge")

It would have been obvious to one of ordinary skill in the art to combine the hybrid drivetrain control teachings of Felsch with those of Mansour to “provide[] a method of controlling a hybrid vehicle that delays engine starts when permissible, thus avoiding engine restarts when the vehicle takes off from a dead stop or during brief temporary increases in driver power request.” (Mansour: Paragraph 45)

	Regarding claim 2, Felsch in combination with Mansour teaches method of claim 1, Mansour further teaches:
wherein for the system initiated change of operating mode from zero emission mode into the emission mode, determining the starting command comprises determining the starting command as a function of a predefined internal combustion engine starting threshold value, wherein the internal combustion engine starting threshold value takes into account a state of charge of the electric energy storage unit, a roadway gradient which is being traveled along by the hybrid vehicle with this power train, or a temperature. (Paragraph 5: "the controller is configured to delay the engine start in response to the engine being off, the power request exceeding the engine-start threshold, and a battery state of charge" Further Paragraph 2: "One method of improving the fuel economy in an HEV is to shut down the engine during times that the engine operates inefficiently, or is not otherwise needed to propel the vehicle. In these situations, the traction motor is used in an electric-only drive mode to provide all of the power needed to propel the vehicle.)

claim 3, Felsch in combination with Mansour teaches method of claim 2, Mansour further teaches:
wherein determining the starting command comprises determining the starting command when an actual internal combustion engine starting parameter has reached or undershot the respective internal combustion engine starting threshold value, wherein the internal combustion engine starting threshold value is predefinable for the state of charge of the electric energy storage unit, for the roadway gradient traveled along, or for the temperature, (Paragraph 5 & 2 as applied above)
Felsch further teaches:
and wherein the internal combustion engine starting threshold value depends on control parameters which comprise a vehicle speed, a load request to the power train, a rotational speed of an electromechanical energy converter, a vehicle acceleration, an accelerator pedal position or a wheel torque at a drivable motor vehicle tire. (Paragraph 26: "The threshold for the internal combustion engine can represent, for example, a torque threshold for the internal combustion engine and/or a power threshold for the internal combustion engine. The threshold for the internal combustion engine can depend, for instance, on the driving speed and/or on the rotational speed of the internal combustion engine.")

Regarding claim 8, Felsch in combination with Mansour teaches method of claim 1, Felsch further teaches:
wherein a speed range is provided as a function of vehicle speed, in which speed range the execution of the starting command and change of operating mode from the zero emission mode into the emission mode takes place directly after said determining the starting command, and wherein the speed range is lower than a maximum achievable vehicle speed 

Regarding claims 9-10, they are similar to claim 8 and are rejected using the same rationale.
Regarding claim 13, it is rejected on the basis that it is directed to a system to perform a method encompassed in scope by previously rejected claim 1.

Claims 4-7 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Felsch in view of Mansour and further in view of Sato; Keita et al. (US PGPub 20160176310)
Regarding claim 4, Felsch in combination with Mansour teaches method of claim 3, the combination does not teach:
wherein the internal combustion starting threshold value is predefinable as an electric travel characteristic curve, wherein the electric travel characteristic curve depends at least in certain sections on one or more of said control parameters.
However, in the same field of endeavor, Sato teaches:
wherein the internal combustion starting threshold value is predefinable as an electric travel characteristic curve, wherein the electric travel characteristic curve depends at least in certain sections on one or more of said control parameters. (Abstract: "An ECU may make a changeover between EV running and HV running in accordance with a running situation in each of a CD mode and a CS mode. A start power threshold of an engine at the time when the CD mode is selected may be larger than the start power threshold at the time when the CS mode is selected." Further Figure 2 shows that depending on the mode, the thresholds 

Felsch, Mansour, and Sato are analogous art because they all generally relate to the control of a hybrid vehicle configured to selectively start and stop its internal combustion engine without operation interruption.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Felsch and Mansour with those of Sato “to realize special running that makes users feel highly satisfied” (Sato: Paragraph 7) by achieving increased “acceleration performance” more often (Sato: Paragraph 10).

Regarding claim 5, Felsch in combination with Mansour teaches method of claim 2, the combination does not teach:
wherein different actual states of charge of the electric energy storage unit or different roadway gradients traveled along or different temperatures can be respectively predefined by at least two discrete electric travel characteristic curves.  
However, in the same field of endeavor, Sato teaches:
wherein different actual states of charge of the electric energy storage unit or different roadway gradients traveled along or different temperatures can be respectively predefined by at least two discrete electric travel characteristic curves. (Abstract as above and Further Paragraph 44: "Then, the ECU 26 further calculates a charging required power of the electrical storage device 16 based on an SOC of the electrical storage device 16, and controls the engine 2 and the drive 22 such that a power that is obtained by adding the charging required power to the vehicle driving power (hereinafter referred to as “a vehicle power”) is generated." Further Paragraph 47: "FIG. 2 is a view for illustrating the CD mode and the CS mode. Referring to FIG. 2, it is assumed that the vehicle starts running in the CD mode after the electrical storage device 16 is fully charged (SOC=MAX) through external charging by the external electric power supply."  The two discreet electric curves are taught as the CD and CS thresholds as seen in Figure 2.)

Regarding claims 6-7, they are similar to claim 5 and rejected using the same rationale.
Regarding claims 11-12, they are similar to claim 8 and rejected using the same rationale further in view of Sato encompassing their dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno; Munetoshi (US Pat 9421967) Discusses extending a duration of electric only mode in a hybrid vehicle system based on speed and torque demand

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W.V./Examiner, Art Unit 3662        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662